Per Curiam.
The record does not disclose a discontinuance of the prosecution. When a cause civil or criminal is regularly introduced into a court of record, although continuances from term to term are not regularly entered as they ought to be, and a failure to enter them is a gross dereliction of clerical duty, they are presumed, unless the record discloses some act of the party plaintiff, by which a chasm in the proceedings is produced. Drinkard v. The State, 20 Ala. 9; 2 Brick. Dig. 369, § 112.
The failure of the presiding judge to sign the minutes of the court does not affect the validity of the record. Bartlett & Waring v. Lang, 2 Ala. 61.
The application for mandamus is denied.